Case: 19-10001    Date Filed: 08/12/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10001
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:97-cr-00436-EAK-AAS-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

JOSE HUBERT PALACIOS,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (August 12, 2019)

Before WILLIAM PRYOR, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:

      Adam Labonte, appointed counsel for Jose Hubert Palacios in this appeal

from the denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2),

has moved to withdraw from further representation of the appellant and filed a
              Case: 19-10001     Date Filed: 08/12/2019   Page: 2 of 2


brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

denial of Palacios’s requested relief under § 3582(c)(2) is AFFIRMED.




                                          2